Citation Nr: 0606053	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder, to include anxiety and panic disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from January 1966 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In November 2004, the Board remanded the claim for further 
development.  Additional evidentiary development has been 
conducted, and the claim is now properly before the Board for 
final appellate review.


FINDINGS OF FACT

1.  Service connection for nerves/anxiety was denied by 
rating decisions dated in September and October 1999.  The 
veteran was properly notified of those decisions, and an 
appeal was not initiated as to either one.  

2.  The evidence received since the October 1999 rating 
decision does not bear directly and substantially upon the 
issue of service connection for a psychiatric disorder, nor 
does it, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The September and October 1999 rating decisions denying 
service connection for a nerves/anxiety are final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2005).


2.  New and material evidence has not been received with 
respect to the claim of entitlement to service connection for 
a psychiatric disorder, to include anxiety and panic 
disorder, and the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that at the veteran's separation 
examination, in December 1967, he was psychiatrically normal.  
On the associated report of medical history, the veteran 
indicated he had experienced nervous trouble in the past.  
The service medical records contain no other complaints, 
treatment, or findings related to a psychiatric disorder.  
The service personnel records show the veteran served in the 
Republic of Vietnam from December 1966 to December 1967.

In February 1999, the veteran filed a claim for entitlement 
to service connection for anxiety.  

The veteran was afforded a VA examination in April 1999.  He 
reported that he first noticed his anxiety problem when he 
was discharged from service in 1967.  He stated he received 
treatment in Sullivan, Indiana, and was given medication.  He 
said he had no problems with his anxiety until about 7 or 8 
years before the examination, and that it had currently 
progressed to the point where he was unable to work.  The 
diagnosis was generalized anxiety syndrome.  The examiner 
noted that the veteran did not relate a military experience 
which was the possible cause of his generalized anxiety, and 
noted there might have been historical factors which the 
veteran did not share with him.  

In support of his claim, the veteran submitted a March 1999 
VA medical certificate which indicates the veteran had 
suffered severe anxiety since 1968, and noted that he 
presented with marked agitation, shakes, and insomnia.  The 
diagnosis was anxiety and questionable depression.  The 
veteran also submitted a March 1999 VA progress note which 
states the veteran's anxiety was previously treated with 
medication, and also self-medicated with alcohol.  The 
physician noted the veteran appeared to have an anxiety 
disorder based on the symptoms he described, but he stated a 
more thorough assessment needed to be done.  

The veteran also submitted private medical records in support 
of his claim.  A November 1970 record shows the veteran was 
seen with complaints of a nervous problem.  He reported 
having the nervous problem since he was 13 years old, and 
related it to high school when a teacher was always putting 
him down and making fun of him.  He also reported that he 
noticed his nervous problem was increasingly worse when he 
came back from Vietnam, but he stated it did not bother him 
much when he was in service.  Also submitted was a 
psychological evaluation dated February 1971, which contained 
a diagnosis of severe interpersonal anxiety, depressive 
affect, and weakened reality testing.  The psychological 
evaluation report does not mention the veteran's military 
service.  

In September and October 1999, the RO issued rating decisions 
which denied entitlement to service connection for 
"nerves/anxiety."  In denying the veteran's claim, the RO 
noted there was no diagnosis of a psychiatric disorder in 
service and that the evidence showed the veteran's 
nerves/anxiety existed prior to service.  The RO noted there 
was no objective evidence showing the veteran's 
nerves/anxiety worsened during service, and therefore service 
connection by aggravation could not be established.  The 
veteran did not submit a notice of disagreement as to either 
of the RO's determinations.

In January 2001, the veteran filed an informal claim to 
reopen his claim for nerves.  He stated his condition had 
worsened, and provided information about additional evidence 
that needed to be obtained to support his claim.  

VA progress notes, dated from March 1999 to July 2001, show 
treatment for various medical problems, including anxiety.  
In February 2001, the veteran reported having problems with 
anxiety for a long time before entering service.  He stated 
that he told the Army about his problem when he enlisted, but 
was told it would be all right.  The veteran's diagnosis of 
anxiety was continued, but there is no indication in the 
progress notes that his anxiety was incurred in or aggravated 
by military service.  

The veteran was afforded another VA examination in October 
2001.  The examiner did not review the veteran's service 
medical records, but the veteran did provide a medical 
history, including an anxiety disorder that existed prior to 
service which he stated dates back to when he was in high 
school.  The diagnosis was anxiety disorder, partially 
controlled, on medication, existing prior to service.  The 
veteran was also examined by another VA physician for post-
traumatic stress disorder (PTSD) in October 2001, in 
conjunction with another claim that was pending at the time.  
Based upon his examination of the veteran, the examiner 
diagnosed the veteran with panic disorder, without 
agoraphobia.  The examiner also stated that the evidence the 
veteran provided was insufficient to render an opinion as to 
whether his mental problems were the result of service or 
aggravated thereby.  

In December 2001, the RO issued a rating decision which 
denied service connection for a nervous condition, to include 
anxiety disorder and panic disorder.  The RO noted that the 
evidence indicates the veteran's nervous condition existed 
prior to service and was not aggravated beyond its normal 
progression during service.  

The veteran submitted a timely notice of disagreement in 
March 2002.  He stated that he had a panic and/or anxiety 
disorder prior to service and that he provided that 
information when he was inducted into the military.  He 
stated that when the physician examined him at the induction 
center, he told him he would be okay without discussing the 
problem in detail.  

In October 2002, the veteran perfected his substantive appeal 
to the Board for a nervous condition, to include anxiety 
disorder and panic disorder.  While that appeal was pending, 
the RO issued a rating decision in March 2003 in which it 
granted a permanent and total rating for purposes of non-
service-connected disability pension, effective from January 
2001.

In November 2004, the Board remanded the veteran's claim for 
further development.  The Board noted that, in September and 
October 1999, the RO issued rating decisions which denied 
service connection for a psychiatric disorder characterized 
as "nerves/anxiety" on the basis that a psychiatric 
disorder existed prior to service and was not aggravated 
thereby.  The Board noted the veteran was notified of the 
decisions within days of their issuance, and did not initiate 
an appeal as to either of the decisions.  As such, the Board 
noted the previous decisions were final, and therefore any 
new claim for the same disability could be reopened by the 
submission of new and material evidence.  In remanding the 
veteran's claim, the Board noted that the RO needed to afford 
the veteran an opportunity to submit new and material 
evidence to reopen his claim and, after giving him that 
opportunity, the RO should make a determination as to whether 
such evidence had been submitted to reopen the claim.  

VA outpatient treatment records, dated from October 2002 to 
August 2005, show treatment for the veteran's various medical 
problems.  In February and April 2003, his generalized 
anxiety disorder was stable.  The veteran's diagnosis of 
anxiety was continued, but there is no indication that the 
disorder was incurred in or aggravated by military service.  

In a supplemental statement of the case issued in November 
2005, the RO determined that no new and material evidence had 
been submitted since the October 1999 rating decision to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  

In January 2006, the veteran was notified by letter that 
additional development had been conducted and his claim would 
be returned to the Board for review.  In a written statement, 
dated January 2006, the veteran's representative indicated 
the veteran had no additional evidence or argument to submit 
in support of his claim.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In May 2001, the RO sent the veteran a letter which informed 
him of the evidence needed to substantiate a claim for 
service connection.  The Board notes that, in initially 
adjudicating the veteran's claim in 2001, the RO framed the 
issue as entitlement to service connection for a psychiatric 
disorder.  As noted, the issue on appeal is whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a psychiatric disorder.  Nonetheless, 
the Board finds that the veteran has not been prejudiced by 
this omission, for the following reasons.  The record shows 
the veteran has been notified of the applicable laws and 
regulations which set forth what evidence is needed to reopen 
a claim for service connection for a psychiatric disorder.  
In a March 2005 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.  The March 2005 letter also explicitly asked the 
veteran to provide any evidence in his possession that 
pertains to his claim.  See 38 C.F.R. § 3.159(b)(1).  He did 
not respond.

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  In November 
2004, the Board remanded the veteran's claim to ensure due 
process to the veteran, including for the RO to notify the 
veteran of the VCAA and its potential effect on his claim.  
As noted, the RO's March 2005 letter fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  In addition, after 
the RO issued the March 2005 letter and November 2005 
supplemental statement of the case (SSOC), the veteran was 
given 60 days to submit additional evidence in support of his 
claim.  Moreover, in a written statement dated in January 
2006, the veteran's representative indicated the veteran had 
no additional evidence or argument to submit in support of 
his claim.  Therefore, the Board finds that the purpose 
behind the notice requirement has been satisfied as the 
veteran has been given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertinent 
to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) was amended during the 
pendency of this appeal, effective May 4, 2005.  See 70 Fed. 
Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. § 
3.304(b)).  The amended regulation requires that VA, rather 
than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  In this case, however, 
the changes to the cited regulation do not affect the 
ultimate disposition of this appeal; if anything, the amended 
regulation establishes a somewhat lesser burden upon the 
claimant. 

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In rating decisions dated September and October 1999, the RO, 
in pertinent part, denied entitlement to service connection 
for nerves/anxiety.  The RO determined that the evidence 
showed the veteran had nerves/anxiety prior to service and 
that there was no evidence showing the disorder permanently 
worsened as a result of service.  The record reflects the 
veteran was notified of both decisions and did not appeal the 
RO's determination.  As a result, the September and October 
1999 decisions are final in the absence of clear and 
unmistakable error.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2005).  

Since the October 1999 rating decision, the evidence received 
into the record includes VA treatment records, dated from 
March 1999 to August 2005, which show the veteran was 
variously diagnosed with anxiety and generalized anxiety 
disorder, which was noted to be stable in April 2003.  The 
evidence of record also includes VA examination reports dated 
October 2001 which show the veteran reported having a history 
of anxiety disorder since high school.  The diagnoses were 
anxiety disorder, partially controlled on medication, 
existing prior to service, and panic disorder without 
agoraphobia.  In March 2002, the veteran also submitted a 
notice of disagreement in which he stated that, although his 
anxiety problem existed prior to service, he believes he is 
entitled to benefits because he informed the military of his 
problem prior to his induction into the Army, but the doctor 
who conducted his pre-induction examination did not discuss 
the problem with him in detail.

In October 2002, the veteran submitted a written statement 
with his substantive appeal to the Board, in which he stated 
that he was never diagnosed with an anxiety or panic disorder 
prior to service, he was never treated for anxiety in 
service, and that his anxiety and panic disorders are 
directly related to his service in Vietnam.   

While the evidence mentioned above constitutes new evidence, 
in the sense that it was not of record at the time of the 
previous decision, the evidence is not material because it 
does not raise a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disorder.  In 
order to substantiate the veteran's claim, the evidence must 
show that his psychiatric disorder, to include anxiety and 
panic disorder, did not exist prior to service and was 
incurred therein or, if it existed prior to service, was 
aggravated beyond normal progression during service.  See 
38 C.F.R. § 3.304(b), 3.306 (2005).  The Board finds that the 
evidence submitted in conjunction with the veteran's claim 
does not raise a reasonable possibility of substantiating the 
claim.  

The evidence submitted since the October 1999 rating decision 
does not raise a reasonable possibility that the veteran's 
psychiatric disorder did not exist prior to service and was 
incurred therein.  The Board notes the veteran has stated 
that he was never diagnosed with an anxiety or panic disorder 
prior to service.  The Board also notes the veteran's pre-
enlistment examination report is not of record.  However, the 
new evidence submitted in conjunction with this claim, 
including VA treatment records and the veteran's notice of 
disagreement, show that the veteran repeatedly reported 
having problems with anxiety prior to service and related his 
problem to when he was in high school.  In addition, the 
Board also notes that, other than the veteran's own assertion 
that his psychiatric disorder is directly related to his 
service in Vietnam, the new evidence does not contain any 
indication that his psychiatric disorder was incurred during 
service, nor does the medical evidence show a diagnosis of 
PTSD.  In this regard, the Board notes the VA progress notes 
do not reflect that the veteran ever attributed his 
psychiatric problem to service.

Based upon the foregoing, the Board finds that new evidence 
submitted in support of the veteran's claim is not material 
because it does not raise a reasonable possibility that the 
veteran's psychiatric disorder was incurred during service.  
See 38 C.F.R. § 3.304(b).  Therefore, in order to reopen the 
claim the new evidence must show that the veteran's 
psychiatric disorder existed prior to service and was 
aggravated by service.  

We acknowledge the veteran's assertion that he had a pre-
existing nervous disorder which should have been noted and 
perhaps kept him out of service.  Nevertheless, he was 
inducted and served honorably, including service in Vietnam, 
without any indication in his service medical records of any 
kind of psychiatric trouble.

The Board finds that the new evidence does not raise a 
reasonable possibility that the veteran's psychiatric 
disorder, assuming it existed prior to his induction, was 
aggravated beyond normal progression during service.  In this 
regard, the Board notes the VA treatment records, dated March 
1999 to August 2005, document treatment for a psychiatric 
disorder but do not contain any indication that the veteran's 
symptoms increased during service or that the veteran ever 
asserted that his psychiatric disorder was worsened by 
service.  Likewise, the veteran's written statements 
submitted in support of his claim do not allege that his 
psychiatric disorder worsened during service.  Thus, the 
evidence submitted is not material because it does not tend 
to demonstrate that the veteran's psychiatric disorder was 
aggravated beyond normal progression during military service.  
This is especially so in view of the fact that there was no 
psychiatric difficulty reported during service.

In making the determination herein, the Board notes the 
veteran's claim is not substantiated by any evidence in the 
record, other than the veteran's own assertion that his 
psychiatric disorder is directly related to military service.  
The Board does not doubt the veteran sincerely believes his 
psychiatric disorder is related to his military service; 
however, there is no indication that he has the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In summary, and for the reasons and bases set forth above, 
the Board finds that the evidence received in conjunction 
with the claim to reopen is not new and material, and does 
not serve to reopen the claim for service connection for a 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

New and material evidence having not been submitted, the 
claim for service connection for a psychiatric disorder, to 
include anxiety and panic disorder, is not reopened, and the 
appeal is accordingly denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


